Case 1:20-cv-03401-KAM-CLP Document 23 Filed 08/13/20 Page 1 of 2 PageID #: 487



                                                                                                        Leo Kittay
                                                                                                           Partner

    151 West 42nd Street, 17th Floor                                                               T 212.813.8210
    New York, NY 10036                                                                            lkittay@fzlz.com



    August 13, 2020



    BY ECF

    Hon. Kiyo A. Matsumoto
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201

    Re:             Overtime Sports, Inc. v. Dick’s Sporting Goods, Inc. et al
                    Civil Action No. 20 Civ. 3401 (KAM)(CLP)

    Dear Judge Matsumoto:

    We represent Plaintiff Overtime Sports, Inc. in the above-referenced matter. We write
    pursuant to the Court’s Order issued today.

    We were pleased to learn that Defendants in this action are amenable to having the
    matter referred to Magistrate Judge Pollak for a settlement conference. Plaintiff is
    amenable as well and would be most interested in scheduling the conference at
    Magistrate Judge Pollak’s earliest convenience, in the interest of resolving this matter
    before substantially more resources are expended.

    Regarding the proposed discovery and briefing schedule that Defendants’ counsel
    submitted to the Court earlier today, the parties have now conferred and have agreed to
    the following proposal:

                                  Event                                              Schedule
      Deadline for Targeted Document Demands and
      Interrogatories                                                                 August 17, 2020
      Deadline for Discovery Responses and Productions                                August 28, 2020
      Deadline for Plaintiff’s Fact Witness Declarations                            September 3, 2020
      Deadline for Motion for Preliminary Injunction                                September 4, 2020
      Deadline for Opposition Brief to Motion for Preliminary
      Injunction                                                                       October 1, 2020
      Deadline for Plaintiff’s Reply Brief                                            October 19, 2020




    T 212.813.5900 F 212.813.5901                             frosszelnick.com / Fross Zelnick Lehrman & Zissu, P.C.
    {F3642736.1 }
Case 1:20-cv-03401-KAM-CLP Document 23 Filed 08/13/20 Page 2 of 2 PageID #: 488




      Hearing (without live witnesses)                      October 28, 2020
      Hearing (with live witnesses)                         October 30, 2020

    We appreciate the Court’s attention to this matter.

    Respectfully submitted,



    Leo Kittay

    cc: All counsel of record (by ECF)




    {F3642736.1 }
